                  CCase
                    a s e 1:1:20-cv-08808-JGK
                             2 0- c v- 0 8 8 0 8- J G K DDocument
                                                          o c u m e nt 89 Fil e d 001/28/21
                                                                           Filed    1/ 2 6/ 2 1 PPage
                                                                                                  a g e 11 ofof 11

                                                                                                                                         Y A A K O V S A KS *
                                                                                                                                            J U D A H S T EI N 
                                                                                                                                   R A P H A E L D E UT S C H ^
                                                                                                                                         R A C H EL D R A K E ▪
                                                                                                                                          D A VI D F O R C E 

                                                                                                                                N J & N Y B ar A d mi s si o n s
                                                                                                                                  ^ C T & N J B ar A d mi s si o n s
                                                                                                                                           ▪ N J B ar A d mi s si o n
                                                                                                                          * F e d er al C o urt B ar A d mi s si o n s
                                                                                                        C O, T X, WI, M O, N E, N M, I L, N D, MI, C T, A R, T N


2 8 5 P ass ai c Str e et, H a c k e ns a c k, N J 0 7 6 0 1 | t el: 2 0 1. 2 8 2. 6 5 0 0| f a x: 2 0 1. 2 8 2. 6 5 01 | w w w.st ei ns a ksl e g al. c o m

                                                          The conference is adjourned to March 29, 2021
J a n u ar y 2 6, 2 0 2 1                                 at 3:30 p.m.

Vi a C M/ E C F                                           SO ORDERED.
T h e H o n or a bl e J o h n G. K o eltl
U nit e d St at es Distri ct C o urt                      New York, New York /s/ John G. Koeltl
S o ut h er n Distri ct of N e w Y or k                   January 28, 2021   John G. Koeltl, U.S.D.J.

           R e:        A n g el es vs J ust C a n d y L L C
                         C as e #: 1: 2 0-c v - 8 8 0 8

D e ar J u d g e K o eltl :

W e r e pr es e nt t h e pl ai ntiff i n t h e a b o v e m att er. W e writ e j oi ntl y wit h D ef e n d a nt t o r es p e ctf ull y
r e q u est t h at t h e pr etri al c o nf er e n c e c urr e ntl y s c h e d ul e d f or F e br u ar y 4, 2 0 2 1, at 2: 3 0 p m b e
a dj o ur n e d u ntil aft er D ef e n d a nt’s A ns w er is d u e, M ar c h 1 2, 2 0 2 1. T h e p arti es h o p e t o p urs u e a
r es ol uti o n of t his m att er i n t h e i nt eri m.

T his is t h e first r e q u est f or a n a dj o ur n m e nt.

W e t h a n k Y o ur H o n or a n d t h e C o urt f or its ki n d c o nsi d er ati o ns a n d c o urt esi es .


                                                                                                R es p e ctf ull y s u b mitt e d ,

                                                                                                s/ M ar k R oz e n b er g, Es q.
                                                                                                M ar k R o z e n b er g , Es q.

c c:        All C o u ns el of R e c or d vi a E C F
